Exhibit 10.1

AMENDED AND RESTATED CONTINUITY AGREEMENT

This Amended and Restated Agreement (the “Agreement”) is dated as of June 22,
2006 by and between Kerr-McGee Corporation, a Delaware corporation (the
“Company”), and Luke R. Corbett  (the “Executive”), and amends, restates and
supersedes that certain Amended Continuity Agreement dated May 22, 2006, which
by its terms amended and superseded that certain  Continuity Agreement dated
January 11, 2000.

WHEREAS, the Company’s Board of Directors considers the continued services of
key executives of the Company to be in the best interests of the Company and its
stockholders; and

WHEREAS, the Company’s Board of Directors desires to assure, and has determined
that it is appropriate and in the best interests of the Company and its
stockholders to reinforce and encourage the continued attention and dedication
of key executives of the Company to their duties of employment without personal
distraction or conflict of interest in circumstances which could arise from the
occurrence of a change in control of the Company; and

WHEREAS, the Company’s Board of Directors has authorized the Company to enter
into amended continuity agreements with those key executives of the Company and
any of its respective subsidiaries (all of such entities, together with the
Company, are hereinafter referred to as an “Employer”), such agreements to set
forth the severance compensation which the Company agrees under certain
circumstances to pay such executives; and

WHEREAS, the Executive is a key executive of an Employer and has been designated
as an executive to be offered such a continuity compensation agreement with the
Company, and the Company’s Board of Directors has authorized the Company to
enter into this Amended and Restated Continuity Agreement with the Executive.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1.    Term. This Agreement shall become effective on the date hereof (the 
“Effective Date”) and remain in effect until the third anniversary thereof;
provided, however, that this Agreement shall automatically renew for an
additional year on each successive anniversary of the Effective Date, unless an
Employer informs the Executive, in writing, at least 180 days prior to the
renewal date, that this Agreement shall not be renewed. The foregoing shall
constitute the “Term” of this Agreement for purposes hereof.

2.    Change in Control. No compensation or other benefit pursuant to Section 4
hereof shall be payable under this Agreement unless and until either (i) a
Change in Control of the Company (as hereinafter defined) shall have occurred
while the Executive is employed by an Employer and the Executive’s employment by
an Employer thereafter shall have terminated in accordance with Section 3 hereof
or (ii) the Executive’s employment by an Employer shall have terminated in
accordance with Section 3(a)(ii) hereof prior to the occurrence of the Change in


--------------------------------------------------------------------------------




Control. For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred when, during the Term of this Agreement:

(a)                  any person (“Person”) as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act but excluding the Company and any subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
subsidiary (including any trustee of such plan acting as trustee), directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities (other than
indirectly as a result of the Company’s redemption of its securities); or

(b)                  the consummation of any merger or other business
combination of the Company, sale of 50% or more of the Company’s assets,
liquidation or dissolution of the Company or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the shareholders of the Company and any trustee or fiduciary of any
Company employee benefit plan immediately prior to the Transaction own at least
60% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be; or

(c)                  within any twenty-four month period, the persons who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of a successor to the Company.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a person who commenced or threatened to
commence an election contest or proxy solicitation by or on behalf of a Person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control); or

(d)                  a majority of the members of the Board of Directors in
office immediately prior to a proposed transaction determine by a written
resolution that such proposed transaction, if taken, will be deemed a Change in
Control and such proposed transaction is consummated.

2


--------------------------------------------------------------------------------




3.    Termination of Employment; Definitions.

(a)                  Termination without Cause by the Company or for Good Reason
by the Executive.

(i)  The Executive shall be entitled to the compensation provided for in
Section 4 hereof, if within two years after a Change in Control, the Executive’s
employment by an Employer shall be terminated (A) by an Employer for any reason
other than (I) the Executive’s Disability or Retirement, (II) the Executive’s
death or (III) for Cause, or (B) by the Executive with Good Reason (all terms
are as hereinafter defined), unless such termination occurs with the Executive’s
prior written consent expressly waiving the rights provided hereunder.

(ii)  In addition, the Executive shall be entitled to the compensation provided
for in Section 4 hereof if, (A) in the event that an agreement is signed which,
if consummated, would result in a Change of Control and, within 12 months
thereafter, the Executive is terminated without Cause by the Company or an
Employer (other than on account of the Executive’s Death or Disability) or
terminates employment with Good Reason prior to the Change in Control, (B) such
termination is at the request or instigation of the acquiror or merger partner
or otherwise in connection with the anticipated Change in Control, and
(C) within said 12 month period, such Change in Control actually occurs.

(b)                  Disability. For purposes of this Agreement, “Disability”
shall mean the Executive’s absence from the full-time performance of the
Executive’s duties (as such duties existed immediately prior to such absence)
for 180 consecutive business days, when the Executive is disabled as a result of
incapacity due to physical or mental illness.

(c)                  Retirement. For purposes of this Agreement, “Retirement”
shall mean the Executive’s voluntary termination of employment pursuant to late,
normal or early retirement under a pension plan sponsored by an Employer, as
defined in such plan, but only if such retirement occurs prior to a termination
by an Employer without Cause or by the Executive for Good Reason.

(d)                  Cause. For purposes of this Agreement, “Cause” shall mean:

(i)           the willful and continued failure of the Executive to perform
substantially all of his or her duties with an Employer (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to such Executive by the
Board of Directors (the “Board”) of the Company which specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed his or her duties;

(ii)          the willful engaging by the Executive in gross misconduct which is
materially and demonstrably injurious to the Company or any Employer; or

3


--------------------------------------------------------------------------------




(iii)         the conviction of, or plea of guilty or nolo contendere to, a
felony.

Termination of the Executive for Cause shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a three-fourths majority of the non-employee Directors of the Company
or of the ultimate parent of the entity which caused the Change in Control (if
the Company has become a subsidiary) at a meeting of such Directors called and
held for such purpose, after 30 days prior written notice to the Executive
specifying the basis for such termination and the particulars thereof and a
reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses
(i) through (iii) above has occurred and that such occurrence warrants the
Executive’s termination.

(e)                  Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence, within the Term of this Agreement, of any of the
following without the Executive’s written consent expressly waiving the rights
provided hereunder:

(i)           any material and adverse diminution in the Executive’s duties or
responsibilities with the Company (or any affiliate thereof) from those in
effect immediately prior to the Change in Control; provided, however, that no
such diminution shall be deemed to exist solely because of changes in
Executive’s duties, responsibilities or titles as a consequence of the Company
ceasing to be a company with publicly-traded securities or becoming a
wholly-owned subsidiary of another company;

(ii)          any reduction in the Executive’s annual base salary or any adverse
change in bonus opportunity or participation in cash bonus programs in effect
immediately prior to the Change in Control;

(iii)         any requirement that the Executive be based at a location more
than 35 miles from the location at which the Executive was based immediately
prior to the Change in Control (or a substantial increase in the amount of
travel the Executive is required to do because of a relocation of the executive
offices);

(iv)        any failure by the Company to obtain from any successor to the
Company an agreement reasonably satisfactory to the Executive to assume and
perform this Agreement, as contemplated by Section 10(a) hereof;

(v)         during the thirty-day period immediately following the first
anniversary of the Change in Control, the voluntary termination of employment by
the Executive for any reason or no reason at all; or

(vi)        any amendment, reduction or termination of any benefit plan, program
or arrangement, which has the effect of causing the Executive to have benefits
which are not substantially similar, in the aggregate, to those benefits
provided to the Executive immediately prior to the Change in Control.

4


--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event the Executive provides the Company
with a Notice of Termination (as defined below) referencing this
Section 3(e) (with the exception of Section 3(e)(v)), the Company shall have 30
days thereafter in which to cure or resolve the behavior otherwise constituting
Good Reason. Any good faith determination by the Executive that Good Reason
exists shall be presumed correct and shall be binding upon the Company.

(f)                   Notice of Termination. Any purported termination of the
Executive’s employment (other than on account of the Executive’s death) with an
Employer, if such termination occurs after the occurrence of a Change in Control
or under circumstances specified under Section 3(a)(ii) above, shall be
communicated by a Notice of Termination to the Executive, if such termination is
by an Employer, or to an Employer, if such termination is by the Executive. For
purposes of this Agreement, “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated; provided, however, that in connection with a
termination for Good Reason under Section 3(e)(v), no details shall be necessary
other than reference to such Section. For purposes of this Agreement, no
purported termination of the Executive’s employment with an Employer shall be
effective without such a Notice of Termination having been given.

4.    Compensation Upon Termination After a Change in Control.

Subject to Section 9 hereof, if within two years of a Change in Control, the
Executive’s employment by an Employer shall be terminated in accordance with
Section 3(a) (the “Termination”), the Executive shall be entitled to the
following payments and benefits:

(a)                  Severance. The Company shall pay or cause to be paid to the
Executive a cash severance amount equal to (i) three (3) times the sum of
(A) the Executive’s annual base salary on the date of the Change in Control (or,
if higher, the annual base salary in effect immediately prior to the giving of
the Notice of Termination) and (B) the higher of:  (x) the average of the actual
bonuses earned by the Executive in respect of the three years prior to the year
in which the Change in Control occurs under an Employer’s incentive award
program, or (y) the Executive’s target bonus for the year of Termination, plus
(ii) in lieu of continuation of any of the Executive’s perquisites as provided
to the Executive prior to the Change in Control (or, if greater, at the time of
Termination), a cash payment equal to 7 percent of the Executive’s annual base
salary as in effect on the date of the Change in Control for each of the three
(3) years following the date of Termination. This cash severance amount shall be
payable in a lump sum.

(b)                  Additional Payments and Benefits. The Executive shall also
be entitled to:

(i)           a lump sum cash payment equal to the sum of (A) the Executive’s
accrued but unpaid annual base salary through the date of Termination, (B) the
unpaid portion, if any, of bonuses previously earned by the Executive pursuant
to the Company’s Executive incentive award program, plus the pro rata portion of
the target bonus to be paid for the year in

5


--------------------------------------------------------------------------------




which the date of Termination occurs (calculated through the date of
Termination), (C) an amount, if any, equal to any accrued vacation pay, in full
satisfaction of Executive’s rights thereto, and (D) $3,313,178, plus a full
income tax gross-up on the amount described in clause (D) using the highest
marginal rate applicable to the Executive, which currently is 43.45%.

(ii)          a lump sum cash payment equal to the aggregate sum of
(A) additional pension contributions in an amount equal to the Company’s
contributions under the Company’s 401(k) plan, profit sharing or other savings
pension plans (or such other qualified and nonqualified defined contribution
pension plans as then in effect) for the three (3) year period following the
date of Termination (the “Separation Period”) (based on assumed rates of
Executive’s contributions at the level of participation in effect as of the last
date Executive was permitted to participate); and (B) the difference between the
discounted present value (i.e., lump sum value) of the annuity benefit the
Executive is entitled to receive under the Company’s qualified and nonqualified
defined benefit retirement programs in which the Executive is a participant
calculated through the date of Termination and the discounted present value
(i.e., lump sum value) of the annuity benefit the Executive would be entitled to
receive under such retirement programs calculated after adding an additional
five years of credit to age and service up to a maximum of age 65 as if the
executive had been paid at the rate used to calculate the payments under
Section 4(a), provided that the additional credits added with respect to each
retirement program shall not exceed five years when added to any additional
credits already provided by the terms of such programs in respect of the
Termination covered hereby.

(iii)         continued medical, dental, vision, and life insurance coverage
(excluding accident, death, and disability insurance) for the Executive and the
Executive’s eligible dependents or, to the extent such coverage is not
commercially available, such other arrangements reasonably acceptable to the
Executive, on the same basis as in effect prior to the Change in Control or the
Executive’s Termination, whichever is deemed to provide for more substantial
benefits, for a period ending on the earlier of (A) the end of the Separation
Period or (B) the commencement of comparable coverage by the Executive with a
subsequent employer;

(iv)        unless it would adversely affect the Company’s ability to use
pooling of interest accounting in a Change in Control transaction in which such
accounting is intended to be used, immediate 100% vesting of all outstanding
stock options, stock appreciation rights and restricted stock granted or issued
by any Employer to the extent not previously vested on or following the Change
of Control;

(v)         all other accrued or vested benefits in accordance with the terms of
the applicable plan (with an offset for any amounts paid under
Section 4(b)(i)(C), above); and

(vi)        for the one-year period immediately following the Termination,
(A) use of the Executive’s office in Oklahoma City, Oklahoma, or, at the
Company’s option, use of a different office in Oklahoma City, Oklahoma, having
similar square footage and in the same class of building as the Executive’s
current office, and (B) exclusive use of the services of a secretary to be hired
and compensated by the Executive, provided, however, that the Company shall
reimburse the Executive for all reasonable compensation and benefits provided to
the

6


--------------------------------------------------------------------------------




secretary up to a maximum of $60,000 for the one-year period, plus a full income
tax gross-up on the compensation and benefits paid to the secretary using the
highest marginal rate applicable to the Executive, which currently is 43.45%.

All lump sum payments under this Section 4 shall be paid within 15 business days
after Executive’s date of Termination. At the Company’s option, it may within
the 15-day period either (x) make the payment to the Executive subject to the
Executive’s obligation to promptly return the funds if the release required
under Section 13 is revoked by the Executive as provided in the release or
(y) deposit the funds with a third party escrow agent pursuant to customary
arrangements where the only condition to release of the escrowed funds to the
Executive is that the release has not been revoked by the Executive as provided
in the release. Discounted present value (i.e., lump sum value) for purposes of
subsection (ii) above shall be calculated using a discount factor equal to one
percentage point below the rate of interest, per annum, publicly announced by
The Chase Manhattan Bank, N.A. as its prime rate in effect at its principal
office in New York City, and using the actuarial factors set forth in the
defined benefit retirement program.

(c)                  Outplacement. If so requested by the Executive,
outplacement services shall be provided by a professional outplacement provider
selected by the Executive; provided, however, that such outplacement services
shall be provided to the Executive at an aggregate total  cost to the Company of
not more than ten (10) percent of such Executive’s annual base salary.

(d)                  Withholding. Payments and benefits provided pursuant to
this Section 4 shall be subject to any applicable payroll and other taxes
required to be withheld.

5.    Compensation Upon Termination for Death, Disability or Retirement.

If an Executive’s employment is terminated by reason of Death, Disability or
Retirement prior to any other termination, Executive will receive:

(a)                  the sum of (i) Executive’s accrued but unpaid salary
through the date of Termination, (ii) the pro rata portion of the Executive’s
target bonus for the year of Executive’s Death or Disability (calculated through
the date of Termination), and (iii) an amount equal to any accrued vacation pay;
and

(b)                  other accrued or vested benefits in accordance with the
terms of the applicable plan (with an offset for any amounts paid under item
(a)(iii), above).

5A.  Application of Section 409A of the Code. To the extent Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), applies to any
compensation or other benefit payable under this Agreement (including, but not
limited to, Sections 4 and 5), this Section 5A applies, and to the extent that
it conflicts with any other provision of the Agreement, it supersedes such
conflicting provisions. If Section 409A of the Code does not apply to any
compensation or other benefits payable under this Agreement, this Section 5A
shall have no effect.

7


--------------------------------------------------------------------------------




(a)          In General. This Section 5A is intended to comply with the
provisions of Section 409A of the Code. In furtherance of this intent, to the
extent this Agreement is subject to Section 409A of the Code, it shall be
interpreted, operated, and administered in a manner consistent with these
intentions, and the parties agree to amend this Agreement further (if necessary)
in order to avoid the adverse tax consequences of Section 409A of the Code.

(b)         Definitions. For purposes of, and as used in, this Section 5A only,

     Key Employee shall mean an employee who is treated as a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code, i.e., a key employee (as
defined in Section 416(i) of the Code, without regard to paragraph (5) thereof,
and determined as of each December 31 in accordance with Section 409A of the
Code) of the Company.

     Separation from Service shall mean a “separation from service” within the
meaning of Section 409A of the Code.

(c)          Timing of Benefit Payments. If the Executive is a Key Employee, all
amounts payable under the Agreement that are subject to Section 409A of the Code
shall be paid in a lump-sum on the date that is six months following the
Executive’s Separation from Service (or on the date of the Executive’s death, if
earlier). Otherwise, such amounts shall be payable in a lump sum on the date of
the Executive’s Separation from Service (or on the date of the Executive’s
death, if earlier), provided that the Company may within the 15-day period
specified in Section 4(b) either (i) make the payment to the Executive subject
to the Executive’s obligation to promptly return the funds if the release
required under Section 13 is revoked by the Executive as provided in the release
or (ii) deposit the funds with a third party escrow agent pursuant to customary
arrangements where the only condition to release of the escrowed funds to the
Executive is that the release has not been revoked by the Executive as provided
in the release. For purposes of this Section 5A, a payment that is required to
be made on a certain date may be made as soon as practicable following such
date, provided that the payment must be made during the same calendar year as
the required payment date or, if later, by the 15th day of the third calendar
month following the required payment date, or otherwise in accordance with
Section 409A of the Code.

6.    Excess Parachute Payments.

(a) (i) If it is determined (as hereafter provided) that any payment or
distribution by the Company or any Employer to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Severance Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor

8


--------------------------------------------------------------------------------




provision thereto) by reason of being “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax (such tax or
taxes, together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax,
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Severance Payments.

(ii)                          Subject to the provisions of
Section 6(a)(i) hereof, all determinations required to be made under this
Section 6, including whether an Excise Tax is payable by the Executive and the
amount of such Excise Tax and whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by the nationally recognized firm
of certified public accountants (the “Accounting Firm”) used by the Company
prior to the Change in Control (or, if such Accounting Firm declines to serve,
the Accounting Firm shall be a nationally recognized firm of certified public
accountants selected by the Executive). The Accounting Firm shall be directed by
the Company or the Executive to submit its preliminary determination and
detailed supporting calculations to both the Company and the Executive within 15
calendar days after the Termination Date, if applicable, and any other such time
or times as may be requested by the Company or the Executive. If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, the Executive
within five business days after receipt of such determination and calculations.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall, at the same time as it makes such determination, furnish
the Executive with an opinion that he has substantial authority not to report
any Excise Tax on his/her federal, state, local income or other tax return. Any
determination by the Accounting Firm as to the amount of the Gross-Up Payment
shall be binding upon the Company and the Executive absent a contrary
determination by the Internal Revenue Services or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payment that shall be
due as a result of such contrary determination. As a result of the uncertainty
in the application of Section 4999 of the Code (or any successor provision
thereto) and the possibility of similar uncertainty regarding  state or local
tax law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 6 hereof and the Executive thereafter
is required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.

(iii)                The federal, state and local income or other tax returns
filed by the Executive (or any filing made by a consolidated tax group which
includes the Company) shall be

9


--------------------------------------------------------------------------------




prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Tax, and at the
request of the Company, provide to the Company true and correct copies (with any
amendments) of his/her federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment. If prior to the filing of the
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, the Executive shall within five business
days pay to the Company the amount of such reduction.

(iv)        The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
Section 6(a) hereof.

(v)         The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
6(a)(ii) and (iv) hereof shall be borne by the Company. If such fees and
expenses are initially advanced by the Executive, the Company shall reimburse
the Executive the full amount of such fees and expenses within five business
days after receipt from the Executive of a statement therefor and reasonable
evidence of his/her payment thereof.

(b)                  In the event that the Internal Revenue Service claims that
any payment or benefit received under this Agreement constitutes an “excess
parachute payment,” within the meaning of Section 280G(b)(1) of the Code, the
Executive shall notify the Company in writing of such claim. Such notification
shall be given as soon as practicable but no later than 10 business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the 30
day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably satisfactory to the Executive; (iii) cooperate with
the Company in good faith in order to effectively contest such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including, but not limited to, additional interest and penalties
and related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for and against any

10


--------------------------------------------------------------------------------




Excise Tax or other tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.

(c)                  The Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, pay the
tax claimed and direct the Executive to sue for a refund or direct the Executive
to contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company pays such claim
and directs the Executive to sue for a refund, the Company shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or other
tax (including interest and penalties with respect thereto) imposed with respect
to such payment or with respect to any imputed income with respect to such
payment; and provided, further, that if the Executive is required to extend the
statute of limitations to enable the Company to contest such claim, the
Executive may limit this extension solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a corporate deduction would be disallowed pursuant to Section 280G of the
Code and the Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority. In addition, no position may be taken nor any final resolution be
agreed to by the Company without the Executive’s consent if such position or
resolution could reasonably be expected to adversely affect the Executive
(including any other tax position of the Executive unrelated to matters covered
hereby).

(d)                  If, after payment by the Company in connection with the
contest of the Excise Tax claim, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto); provided, however, if the amount of
that refund exceeds the amount paid by the Company or it is otherwise determined
for any reason that additional amounts could be paid to the Executive without
incurring any Excise Tax, any such amount will be promptly paid by the Company
to the Executive (or shall be applied to reduce any amount that Executive would
otherwise be required to pay the Company). If, after payment by the Company in
connection with an Excise Tax claim, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest the denial of
such refund prior to the expiration of 30 days after such determination, the
Company shall have no claim against the Executive for the amount paid and such
amount shall be deemed to be in consideration for services rendered after the
date of the Termination.

(e)                  Notwithstanding the foregoing, if the payment described in
Section 6(c) is determined by the Company to be impermissible under applicable
law, then no such payment shall be made, nor shall the Company direct the
Executive to pay the tax claimed and sue for a refund.

11


--------------------------------------------------------------------------------


7.    Expenses. In addition to all other amounts payable to the Executive under
this Agreement, the Company shall pay or reimburse the Executive for reasonable
legal fees (including without limitation, any and all court costs and reasonable
attorneys’ fees and expenses) incurred by the Executive in connection with or as
a result of any claim, action or proceeding brought by the Company, any other
Employer or the Executive with respect to or arising out of this Agreement or
any provision hereof; provided, however, that the Company shall have no
obligation to pay any such legal fees, if (i) in the case of an action brought
by the Executive, the Company or any other Employer is successful in
establishing with the court that the Executive’s action was frivolous or
otherwise without any reasonable legal or factual basis; or (ii) in connection
with any such claim, action or proceeding arising out of Section 12 of this
Agreement.

8.    Obligations Absolute; Non-Exclusivity of Rights; Joint and Several
Liability.

(a)                  The obligations of the Company to make the payments to the
Executive, and to make the arrangements, provided for herein shall be absolute
and unconditional and shall not be reduced by any circumstances, including
without limitation any set-off, counterclaim, recoupment, defense or other right
which the Company or any other Employer may have against the Executive or any
third party at any time.

(b)                  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any other Employer and for
which the Executive may qualify, nor shall anything herein limit or reduce such
rights as the Executive may have under any agreements with the Company or any
other Employer; provided, however, the terms and conditions of compensation or
benefits specifically addressed in this Agreement (e.g., the right to severance
pay for a termination of employment within two years following a Change in
Control) shall be determined solely in accordance with the terms of this
Agreement. The terms and conditions of compensation or benefits not specifically
addressed in this Agreement shall be determined in accordance with the
applicable documents governing such compensation and benefits (e.g., the amount
and timing of payments with respect to performance units upon a Change in
Control is governed by the appropriate long term incentive plan, and the amount
and timing of benefits under the Kerr-McGee Corporation Executive Deferred
Compensation Plan (EDCP) is governed by the EDCP), and the amount and timing of
benefits under the Company’s qualified and non-qualified defined benefit
retirement programs are governed by the applicable retirement plan.

(c)                  Each entity included in the definition of “Employer” and
any successors or assigns shall be joint and severally liable with the Company
under this Agreement.

9.    Not an Employment Agreement; Effect On Other Rights.

(a)                  This Agreement is not, and nothing herein shall be deemed
to create, a contract of employment between the Executive and the Company or any
other Employer. The Company or any other Employer may terminate the employment
of the Executive by the

12


--------------------------------------------------------------------------------




Company at any time, subject to the terms of this Agreement and/or any
employment agreement or arrangement between the Company or any other Employer
and the Executive that may then be in effect.

(b)                  This Agreement supersedes all prior agreements covering
change in control or any other subject matter covered by this Agreement and
Executive hereby represents that the Executive has no other oral or written
representations, understandings or agreements with the Company, any other
Employer, or any of their officers, directors or representatives covering any
such subject matter and agrees that any and all prior written agreements
relating to such subject matter shall be terminated effective as of the date of
execution of this Agreement and shall be of no further force or effect. It is
understood that nothing in this Agreement supersedes or otherwise affects that
certain Retirement Benefits Preservation Agreement dated July 18, 2005 between
Executive and the Company. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any Company plan or program of
the Company or any other Employer shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.

10.  Successors; Binding Agreement, Assignment.

(a)                  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business of the Company, by agreement to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a material
breach of this Agreement and shall entitle the Executive to terminate the
Executive’s employment with the Company or such successor for Good Reason
immediately prior to or at any time after such succession. As used in this
Agreement, “Company” shall mean (i) the Company as hereinbefore defined, and
(ii) any successor to all the stock of the Company or to all or substantially
all of the Company’s business or assets which executes and delivers an agreement
provided for in this Section 10(a) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law, including any parent
or subsidiary of such a successor.

(b)                  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s estate or designated beneficiary. Neither this
Agreement nor any right arising hereunder may be assigned or pledged by the
Executive.

11.  Notice. For purpose of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight

13


--------------------------------------------------------------------------------




delivery service or when mailed United States certified or registered mail,
return receipt requested, postage prepaid, and addressed, in the case of the
Company, to the Company at:

Kerr-McGee Corporation

123 Robert S. Kerr Avenue

P.O. Box 25861

Oklahoma City, Oklahoma 73125

Attention:  Chief Executive Officer

(with a copy to General Counsel)

and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.

Either party may designate a different address by giving notice of change of
address in the manner provided above, except that notices of change of address
shall be effective only upon receipt.

12.  Covenants.

(a)                  Acknowledgments. The Executive acknowledges that: (i) as a
result of the Executive’s employment by the Company, the Executive has obtained
Confidential Information (as defined below); (ii) the Confidential Information
has been developed and created by the Company and its affiliates at substantial
expense and the Confidential Information constitutes valuable proprietary assets
of the Company and its affiliates; (iii) the Company and its affiliates will
suffer substantial damage and irreparable harm which will be difficult to
compute if, during the Restricted Period, the Executive should enter a
Competitive Business (as defined below) in violation of the provisions of this
Agreement; (iv) the nature of the Company’s and its affiliates’ business is such
that it could be conducted anywhere in the world and that it is not limited to a
geographic scope or region; (v) the Company and its affiliates will suffer
substantial damage which will be difficult to compute if, during the Restricted
Period, the Executive should solicit or interfere with the Company’s and its
affiliates’ employees, clients or customers or should at any time divulge
Confidential Information relating to the business of the Company and its
affiliates; (vi) the provisions of this Section 12 are reasonable and necessary
for the protection of the business of the Company and its affiliates; (vii) the
Company would not have provided the benefits contemplated under this Agreement
unless the Executive agreed to be bound by the terms hereof; and (viii) the
provisions of this Agreement will not preclude the Executive from other gainful
employment.

(b)                  Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

“Competitive Business” shall mean any business which competes, directly or
indirectly, with any aspect of the Company’s oil and gas exploration business.

14


--------------------------------------------------------------------------------




“Confidential Information” shall mean any and all confidential and/or
proprietary knowledge, data, or information of the Company or any affiliate,
including, without limitation, any: (i) trade secrets, drawings, inventions,
methodologies, mask works, ideas, processes, formulas, source and object codes,
data, programs, software source documents, works of authorship, know-how,
improvements, discoveries, developments, designs and techniques, and all other
work product of the Company or any affiliate, whether or not patentable or
registrable under trademark, copyright, patent or similar laws; (ii) information
regarding plans for research, development, new service offerings and/or
products, marketing, advertising and selling, distribution, business plans,
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers or distribution arrangements; (iii) any
information regarding the skills and compensation of employees, suppliers,
agents, and/or independent contractors of the Company or any affiliate;
(iv) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future and proposed products or services of the
Company or any affiliate; or (v) any other information, data or the like that is
labeled confidential or orally disclosed to Executive as confidential.

“Restricted Period” shall mean the period of twelve (12) months immediately
following the Executive’s Termination of employment.

(c)                  Confidentiality. The Executive shall retain in confidence
any and all Confidential Information which is now known or hereafter becomes
known to the Executive, except as otherwise required by law and except
information (i) ascertainable or obtained from public information, (ii) received
by the Executive at any time after the Executive’s employment by the Company and
all other Employers shall have terminated, from a third party not employed by or
otherwise affiliated with the Company or any other Employer or (iii) which is or
becomes known to the public by any means other than a breach of this Section 12.
Upon the Termination of employment, the Executive will not take or keep any
proprietary or confidential information or documentation belonging to the
Company.

(d)                  Non-Compete. During the Restricted Period, the Executive
will not, for himself, or in conjunction with any other person, firm,
partnership, corporation or other form of business organization or arrangement
(whether as a shareholder, partner, member, principal, agent, lender, director,
officer, manager, trustee, representative, employee or consultant), directly or
indirectly, be employed by, provide services to, in any way be connected,
associated or have any interest in, or give advice or consultation to any
Competitive Business; provided, however, that nothing in this
Section 12(d) shall prohibit the Executive from (i) purchasing or holding, for
investment purposes, the securities of a publicly-traded company so long as the
Executive’s equity interest in any such company is less than five percent or
(ii) being employed by, or providing services to, a consulting firm, provided
that the Executive does not personally provide consulting or advisory services
to any person or entity engaged in a Competitive Business, or any company or
person affiliated with such person or entity engaged in a Competitive Business.

15


--------------------------------------------------------------------------------




(e)                  Non-Solicitation of Employees. During the Restricted
Period, the Executive shall not, directly or indirectly solicit, employ or
retain, or have or cause any other person or entity to solicit, employ or
retain, any person who is employed or is providing services to the Company and
its affiliates at the time of his Termination of employment or was or is
providing such services within the twelve (12) month period before or after his
Termination of employment, provided, however, that, this Section 12(e) shall not
apply to administrative personnel of the Company.

(f)                   Non-Solicitation of Clients and Customers. During the
Restricted Period, the Executive shall not, for himself, or in conjunction with
any other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee, representative, employee
or consultant), directly or indirectly: (i) solicit or accept any business that
is directly related to the business of the Company or its affiliates, from any
person or entity who, at the time of, or at the time during the twelve months
preceding the Executive’s Termination, was an existing or prospective customer
or client of the Company or its affiliates; (ii) request or cause any of the
Company’s or its affiliates’ clients or customers to cancel or terminate any
business relationship with the Company or its affiliates involving services or
activities which were directly or indirectly the responsibility of Executive
during his employment; or (iii) request or cause any employee of the Company or
its affiliates to breach or threaten to breach any terms of said employee’s
agreements with the Company or its affiliates or to terminate his or her
employment with the Company or its affiliates.

(g)                  Remedies. The Executive acknowledges and agrees that the
Company’s and Employer’s remedies at law for a breach or threatened breach of
any of the provisions of this Section 12 would be inadequate and, in recognition
of this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, or any other Employer,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement during the pendency
of any dispute involving such Section and to obtain equitable relief in the form
of specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. Upon the
resolution of such dispute, any payments or benefits required by this Agreement
which were suspended during the pendency of the dispute shall be paid or
provided to the Executive if it is determined that no breach of this Section 12
occurred.

This paragraph 12 shall survive this Agreement.

13. Release. The Executive shall enter into a release, in the form attached
hereto as Exhibit A, or such other form as the Company and the Executive shall
agree, as a condition to providing any payments or benefits under this
Agreement.

14.  Miscellaneous. No provision of this Agreement may be amended, altered,
modified, waived or discharged unless such amendment, alteration, modification,
waiver or

16


--------------------------------------------------------------------------------




discharge is agreed to in writing signed by the Executive and such officer of
the Company as shall be specifically designated by the Committee or by the Board
of Directors of the Company. No waiver by either party, at any time, of any
breach by the other party of, or of compliance by the other party with, any
condition or provision of this Agreement to be performed or complied with by
such other party shall be deemed a waiver of any similar or dissimilar provision
or condition of this Agreement or any other breach of or failure to comply with
the same condition or provision at the same time or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.

15.  Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party hereto
waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.

16.  Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed exclusively by the laws of the
State of Delaware without giving effect to its conflict of laws rules. For
purposes of jurisdiction and venue, the Company and each Employer hereby
consents to jurisdiction and venue in any suit, action or proceeding with
respect to this Agreement in any court of competent jurisdiction in the state in
which Executive resides at the commencement of such suit, action or proceeding
and waives any objection, challenge or dispute as to such jurisdiction or venue
being proper.

17.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

17


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

KERR-MCGEE CORPORATION

 

 

 

 

 

By:

/s/ Gregory F. Pilcher

 

 

Gregory F. Pilcher

 

 

Senior Vice President, General Counsel

 

 

and Corporate Secretary

 

 

 

 

 

/s/ Luke R. Corbett

 

Luke R. Corbett

 

 

18


--------------------------------------------------------------------------------


 

Exhibit A

RELEASE

[__________] (“Executive”), for and in consideration of the payments and
benefits that Executive shall receive under this Agreement, hereby executes the
following General Release (“Release”) and agrees as follows:

1.             Effective on the date all payments have been made by the Company
to the Executive under the Continuity Agreement, dated [Insert Date], between
the Company and the Executive (the “Continuity Agreement”), Executive, on behalf
of Executive, Executive’s agents, assignees, attorneys, successors, assigns,
heirs and executors, agrees to, and Executive does hereby fully and completely
forever, release the Company and its affiliates, predecessors and successors and
all of their respective past and/or present officers, directors, partners,
members, managing members, managers, Executives, agents, representatives,
administrators, attorneys, insurers and fiduciaries in their individual and/or
representative capacities (hereinafter collectively referred to as the
“Releasees”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever (each a “claim”), which Executive or Executive’s heirs,
executors, administrators, successors and assigns ever had, now have or may have
against the Releasees or any of them, in law, admiralty or equity, whether known
or unknown to Executive, for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this Release is
signed by Executive, including, without limitation, in connection with or in
relationship to Executive’s employment or other service relationship with the
Company or its affiliates, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with the Company or its respective affiliates (such released claims, subject to
the provisos in the next clause, are collectively referred to herein as the
“Released Claims”); provided that such released claims shall not include (i) any
claims to enforce Executive’s rights under, or with respect to, the Continuity
Agreement, including with respect to accrued or vested benefits referenced in
clauses 4(b)(v), 5(b), and/or 9(b) of the Continuity Agreement, (ii) any claims
to enforce Executive’s rights to any indemnification or contribution under the
Company’s charter or by-laws, by contract or by law, including without
limitation any rights to advancement of funds, or to any insurance whether or
not obtained by the Company or (iii) any claims used as defenses to, or rights
of set off relating to, any actions against the Executive, Executive’s agents,
assignees, attorneys, successors, assigns, heirs and executors.

2.             Notwithstanding the generality of clause (1) above, the Released
Claims include, without limitation, (a) any and all claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (b) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule,


--------------------------------------------------------------------------------




regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.             This means that, by signing this Release, the Executive shall
have waived any right to which the Executive may have had to bring a lawsuit or
make any claim against the releasees based on any acts or omissions of the
releasees up to the date of the signing of this Release.

4.             Executive represents that he has read carefully and fully
understands the terms of this Release, and that Executive has been advised to
consult with an attorney and have had the opportunity to consult with an
attorney prior to signing this Release. Executive acknowledges that he is
executing this Release voluntarily and knowingly and that he has not relied on
any representations, promises or agreements of any kind made to Executive in
connection with Executive’s decision to accept the terms of this Release, other
than those set forth in this Release. Executive acknowledges that Executive has
been given at least twenty-one (21) days to consider whether Executive wants to
sign this Release and that the Age Discrimination in Employment Act gives
Executive the right to revoke this Release within seven (7) days after it is
signed, and Executive understands that (1) if the Company makes any payments to
Executive pursuant to the Continuity Agreement prior to the expiration of such
seven (7) day revocation period (the “Revocation Period”), Executive shall
promptly return the funds to the Company if Executive revokes this Release prior
to such expiration or (2) if the Company deposits the funds necessary to make
such payment to Executive into escrow as described in the Continuity Agreement,
such funds will be released to Executive upon the expiration of the Revocation
Period without Executive having revoked this Release. To the extent Executive
has executed this Release within less than twenty-one (21) days after its
delivery to Executive, Executive hereby acknowledges that his decision to
execute this Release prior to the expiration of such twenty-one (21) day period
was entirely voluntary.

 

 

KERR-MCGEE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive

 

Title:

 

 

Name:

 

A-2


--------------------------------------------------------------------------------